Citation Nr: 0805693	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mental stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from August 1959 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran requested a VA Central 
Office hearing in conjunction with this current claim.  The 
hearing was scheduled for December 2007.  The veteran failed 
to report for this hearing, and made no attempt to reschedule 
the hearing.  Thus, the Board finds that the veteran's 
request for a hearing is considered to be withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDING OF FACT

An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within one year after 
service, and any current acquired psychiatric disorder is not 
related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006).  Congenital or developmental defects, refractive 
errors of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid. 38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a), service connection for 
psychosis may be granted on a presumptive basis if the 
condition is manifested to a compensable degree within one 
year after separation from service.

Facts and Analysis

In this case, the veteran contends that he developed 
psychiatric disabilities during his service in the Navy after 
he was allegedly subjected to racist remarks and racially-
motivated personnel actions by individuals in the Naval 
Security Command and the Bureau of Naval Personnel (BUPERS).  

The Board has reviewed all of the evidence of record in this 
case.  Service medical records (SMRs) associated with the 
veteran's claims file are completely negative for a diagnosis 
of or treatment for a psychiatric disorder.

The Board observes that extensive service personnel records 
(SPRs) are associated with the claims file.  Performance 
evaluations dated October 1964 to December 1971 described the 
veteran's performance as either satisfactory or excellent.  
The Board notes that at one time, the veteran was highly 
recommended for participation in the Warrant Officer's 
Program.  Subsequent performance evaluations dated December 
1971 to October 1973 reveal that despite the veteran's 
"great deal of potential," he tended to question authority, 
blame others for problems, and submit incomplete or 
unsatisfactory work assignments.  

The veteran was subjected to a non-judicial punishment in 
September 1973 for failing to obey a lawful general 
regulation.  Specifically, the Commanding Officer of the 
U.S.S. Charles S. Sperry (DD-697) orally reprimanded the 
veteran for wearing a dungaree uniform off of the Naval Base 
and for having a "CPO Bumper Sticker on his auto."  In 
October 1973, the veteran was placed on probation for a 
period of 12 months due to financial irresponsibility.  

Documentation associated with the claims file shows that the 
veteran incurred substantial debt after being transferred 
from Alaska to Washington, D.C.  Correspondence from the 
Commanding Officer of the U.S.S. Charles S. Sperry (DD-697) 
to the Chief of Naval Personnel indicates that the veteran 
was recommended for separation from service by reason of 
unsuitability due to financial irresponsibility.  

The Commanding Officer noted that prior to reporting to the 
U.S.S. Charles S. Sperry, the veteran's performance record 
was "outstanding."  However, the veteran admitted that his 
financial problems had "been a major contributor" to his 
steadily deteriorating performance on board the ship.  The 
veteran was subsequently discharged from service due to 
unsuitability.  The Board observes that there is no reference 
to an acquired psychiatric disorder contained in these 
evaluations.  Moreover, there is no evidence of record to 
show that the veteran reported the allegedly racist behavior 
of the Naval Security Command or BUPERS at any time.
In summary, there is no evidence of record to show that the 
veteran was diagnosed with or treated for an acquired 
psychiatric disorder before, during, or upon separation from 
service.  

The Board notes that numerous VA post-service treatment 
records are associated with the veteran's claims file.  Many 
of these records, however, are unrelated to the claim 
currently on appeal.  

A careful review of the post-service evidence of record 
reveals that the veteran has been diagnosed as having 
multiple psychiatric disorders, including post-traumatic 
stress disorder (PTSD), depressive disorder, schizoaffective 
disorder, substance-induced mood disorder,  personality 
disorder, not otherwise specified, bipolar disorder, and 
schizophrenia.  But, there is no competent medical evidence 
linking any of these psychiatric disorders to the veteran's 
period of active service.

The first pertinent post-service treatment record is dated 
July 1982.  The veteran underwent a VA neuropsychiatry 
evaluation at that time.  During the examination, the veteran 
reported a variety of ailments, including aching legs and a 
sore back.  The veteran stated that he "resigned" from the 
Navy in order to be with his children.  The examiner found no 
evidence of a psychiatric disorder at that time, and 
diagnosed the veteran as having a somatization reaction.  

A July 1998 VA treatment note shows that the veteran sought 
care after self-reporting a history of chronic low back pain, 
dizziness, and post-traumatic stress disorder (PTSD).  

In December 1998, the veteran presented to a VA mental health 
clinic after expressing thoughts of hurting people, 
particularly his family and other individuals incapable of 
understanding his problems.  The examiner diagnosed the 
veteran as having depressive disorder, not otherwise 
specified.  The veteran was subsequently admitted to a VA 
medical facility for further evaluation.  

Upon admission, the veteran stated that he was homeless and 
angry at his mother for not supporting his VA disability 
claims.  The veteran also expressed anger towards the VA 
regional office for denying his disability claim.  The 
veteran reported hallucinations and vague delusions of a VA 
conspiracy against him, as well as hearing "ancient people" 
who allegedly gave him advice.  The veteran provided a 
history in which he stated that his symptoms began as a young 
adult.  The examiner noted that it was unclear whether the 
veteran's psychiatric symptoms began before service or 
resulted from post-service cocaine and alcohol abuse.  The 
examiner diagnosed the veteran as having schizoaffective 
disorder.  

In September 1999, the veteran presented to a VA medical 
facility after experiencing depression, suicidal thoughts, 
and self-destructive behaviors.  The veteran stated that he 
snorted over $300 worth of cocaine during the last month.  
The examiner provided no diagnosis at that time, but referred 
the veteran for additional psychiatric care.

Similarly, in August 2000, the veteran sought VA care after 
living on the streets for an unspecified period of time and 
using cocaine.  The veteran presented with thoughts of self-
harm, including a desire to "step in front of a car or 
overdose on pills."  The examiner diagnosed the veteran as 
having cocaine and alcohol dependence, a substance-induced 
mood disorder, and schizoaffective disorder. 

The veteran was admitted for approximately one month to a VA 
medical facility for mental health treatment in September 
2003.  The veteran stated at the time of admission that he 
was homeless and that he recently got into an altercation 
with an individual about money.  The veteran wanted to "get 
out of town" to avoid trouble with this person.  The veteran 
also reported that he was married eight times, that his most 
recent wife was killed in a drug-related incident, and that 
he spent nearly ten years in prison for shooting a former 
wife.  The veteran's past military service was noted, and the 
examiner described the veteran's mood as depressed.  The 
examiner diagnosed the veteran as having schizoaffective 
disorder, bipolar type.  However, the examiner did not link 
this psychiatric disorder to the veteran's period of service.

The Board observes that the veteran attended multiple 
counseling sessions following his discharge from the VA 
medical facility.  In October 2003, the veteran was diagnosed 
as having cocaine dependency as well as a personality 
disorder, not otherwise specified.  There are no references 
to the veteran's military service contained in these 
counseling notes, nor is there any competent medical evidence 
of record which connects the veteran's psychiatric disorders 
to his period of service.

The veteran sought VA care at the emergency room in January 
2005 after experiencing severe depression for a period of two 
weeks following his mother's death.  The veteran also stated 
that he had been hit by a car approximately three weeks prior 
to this visit.

In October 2005, the veteran presented to C. Daniels, M.S.W. 
with symptoms of psychoticism.  C. Daniels also identified 
the veteran's chemical dependence relapse and poor anger 
management and impulse control as secondary problems.  The 
veteran was diagnosed as having schizoaffective disorder.  
The Board notes that there are no references to the veteran's 
military service contained in these treatment records.   

A VA mental health treatment note dated December 2005 
revealed that the veteran was treated for a variety of 
medical conditions, including schizoaffective disorder, PTSD, 
cocaine dependence, and alcohol dependence.  The examiner 
noted that the veteran's "psychosis had improved as he has 
been abstinent since July 2005."

The Board notes that the veteran submitted numerous lay 
statements in support of his current claim.  In a statement 
dated December 1998, the veteran created an extensive 
timeline in which he outlined medically significant events 
which he purportedly experienced in service.  The veteran 
claimed that he experienced a "mental breakdown" in October 
1973 after his wife left him.  The veteran admitted to going 
absent without leave (AWOL).  The veteran further noted that 
his separation examination was incomplete or falsified to 
reflect no evidence of  a psychiatric problem.

Similarly, the veteran's representative submitted a statement 
to VA in March 1999.  The representative indicated at that 
time that he reviewed the veteran's SMRs and created an 
extensive timeline of significant in-service medical events.  
The Board notes that the representative's review of the 
veteran's SMRs showed no evidence of an in-service 
psychiatric diagnosis or treatment.  

In October 2005, the RO mailed the veteran a PTSD 
questionnaire in which the veteran was asked to provide 
information pertaining to his claimed in-service stressors.  
The veteran was informed to be as specific as possible, and 
to provide the approximate dates, locations, and names of 
those involved in the claimed in-service stressful events.  
The Board notes that the veteran failed to submit the 
questionnaire to VA. 

However, in a statement to VA also dated October 2005, the 
veteran indicated that he was "personally assaulted" by the 
Naval Security Command and his Commanding Officer on board 
the U.S.S. Charles S. Sperry.  Importantly, the veteran does 
not allege, nor do the SMRs reflect, that the veteran was 
physically assaulted.  On the contrary, the veteran contends 
that he was subjected to a "personal investigation," as 
well as four duty station changes within a two-year period 
due to his involvement in a biracial marriage.

The veteran's wife at the time of the alleged incidents 
submitted a statement in support of the veteran's claim in 
October 2005.  The veteran's former wife stated that the 
veteran was subjected to a "behavioral investigation" and 
four duty station changes within a two-year period.  The 
veteran's former wife provided information about the dates of 
the claimed duty changes, and pointed out that the veteran 
was discharged from service in March 1974 "with a letter of 
indebtedness letter."  The Board observes that the veteran's 
former wife did not reference any sort of "personal 
assault" as a result of the biracial marriage, nor did she 
indicate that the veteran experienced any psychiatric 
disorder due to these transfers, or any other event in 
service.  

The veteran submitted a similar statement in November 2005 in 
which he stated that he had four "personal assaults from 
four commands."  The veteran provided the dates of the 
alleged "assaults" and indicated that he was targeted 
because "I married a white spouse and I was told by higher 
authority they did not approve of it."  Again, veteran does 
not allege, nor do the SMRs reflect, that the veteran was 
physically assaulted.  On the contrary, the veteran likens 
these four "racist" duty station transfers to a personal 
assault.  In May 2007, the veteran submitted a statement in 
which he alleged racism among his supervisors.  The veteran 
traced this claimed racist behavior to the fact that he was 
married to a white woman.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder.  The Board 
acknowledges that the veteran has numerous current 
psychiatric diagnoses.  However, the veteran's claim in this 
instance ultimately fails pursuant to Hickson because there 
is no evidence of a diagnosis of or treatment for a 
psychiatric disorder in service, an in-service event that 
resulted in a psychiatric disability, nor is there probative 
evidence of a nexus between service and the present 
disabilities.  Additionally, there is no evidence to show 
that a psychosis manifested to any degree within one year 
after separation from service.

The Board acknowledges that the veteran was hospitalized on 
more than one occasion after discharge from service for 
possible psychiatric problems.  Treatment notes associated 
with the December 1998 VA hospitalization showed that the 
veteran expressed a desire to hurt individuals, including his 
mother and VA employees, who were allegedly unsympathetic to 
his disability claims.  The veteran reported that his 
symptoms started when he was a young adult.  The discharge 
summary included a diagnosis schizoaffective disorder, but 
did not link this condition to the veteran's period of active 
service.  

The Board further notes that the discharge summary did not 
provide a date of onset of the psychiatric disability but the 
veteran's reported history of symptoms since he was a young 
adult was noted therein.  The discharge summary indicated, 
"the patient may have been having schizo-affective disorder 
for many years because he mentioned that his symptoms started 
when he was a young adult and he was not on drugs at that 
time."  The summary further stated, "[i]t could also be 
that his symptoms are caused by cocaine and alcohol abuse as 
the patient has been on cocaine and alcohol for many years."  
The opinion expressed in the discharge summary that the 
veteran may have been having schizo-affective disorder for 
many years is not adequate to support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

Moreover, the fact that numerous VA treatment records 
document the veteran's reported history of psychiatric 
problems is, unfortunately, insufficient to alone 
substantiate the current claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" . . . [and] a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  In this case, the 
veteran's assertions that he had symptoms starting as a young 
adult are not corroborated by the service medical records 
which are entirely silent for symptoms, treatment or a 
diagnosis of a psychiatric disorder.  The service medical 
records and post service evidence do not show a diagnosis of 
a psychiatric disorder for many years after service.  This 
lack of evidence for many years after service and the lack of 
any competent and probative evidence linking a current 
psychiatric disability to service outweigh the veteran's lay 
testimony that he had symptoms of a psychiatric disorder as a 
young adult.  

Similarly, an August 2000 treatment note linked the veteran's 
mood disorder to his cocaine and alcohol abuse, rather than 
any in-service event, injury, or disease.  The Board also 
points out the veteran was hospitalized in September 2003 at 
a VA medical facility, not for a psychiatric disorder, but in 
order to avoid another physical altercation with an 
individual to whom he owed money.  Additional post-service 
treatment records indicated that the veteran's depression was 
caused in part by the death of his mother or was related to 
injuries the veteran sustained after being hit by a car.

While the onset of the veteran's psychiatric problems are 
unclear from the evidence of record, the Board notes that the 
evidence of record shows that the veteran was first diagnosed 
with schizoaffective disorder and depressive disorder in 
December 1998, over 20 years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the lapse in time between service and the 
manifestations of the current disabilities are evidence that 
militates against a finding of direct service connection on 
any basis.  While the Board is sympathetic to the veteran's 
current situation, there exists no competent evidence which 
indicates that the veteran's psychiatric disabilities are 
related to service.  

The Board observes that the veteran has expressed the opinion 
that his current psychiatric disorders are related to 
service.  In particular, the veteran indicated that he was 
subjected to racist remarks and racially-motivated personnel 
actions because he was involved in a biracial marriage.  The 
veteran asserts that these incidents are the origin of his 
psychiatric problems.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, a psychiatric disorder is not a 
condition capable of lay diagnosis, and the veteran is not 
competent to offer an opinion as to the cause of his 
psychiatric disabilities.

Additionally, extensive SPRs associated with the veteran's 
claims file rebut his contentions.  The SPRs reveal that the 
veteran was, at one time, a highly regarded member of the 
Navy, possibly earmarked for future promotion.  His 
performance evaluations confirm this favorable assessment.  
The veteran's performance, however, declined dramatically 
after he incurred significant debt on two separate occasions 
following a transfer to Washington, D.C. from Alaska.  He was 
given a non-judicial punishment for insubordination and 
placed on probation for 12 months.  The veteran acknowledged 
in an interview that his financial woes were a "major 
contributor" to his poor job performance.

There is no evidence of record, aside from the veteran's own 
statements, which show that he was subjected to racially-
motivated personnel transfers, or that he was discharged from 
service by racist Naval personnel with ulterior motives.  
SPRs show that the veteran was discharged from service on the 
basis of unsuitability.  This unsuitability, according to 
relevant documentation, resulted from his financial 
irresponsibility.  In particular, it was noted that the 
veteran declared bankruptcy while in service because he was 
unable to repay his debts.  Following the bankruptcy 
declaration, the veteran admitted to incurring additional 
debts which he could not repay.  The veteran was subsequently 
discharged from service because of these actions.       

In sum, the weight of the credible evidence shows that the 
veteran's psychiatric disorders were first manifested many 
years after his period of active service, and are not related 
to his active service or to any incident therein.  The 
service medical records are considered competent, probative 
evidence that the veteran did not have a psychiatric disorder 
before, during, or upon separation from service.  Post-
service treatment records reference the veteran's military 
service, but there exists no competent medical evidence which 
links the veteran's psychiatric problems to any event in 
service.  Furthermore, the service personnel records provide 
significant insight into the reasons for the veteran's 
discharge from service, and serve to contradict the veteran's 
statements regarding this issue.
  
Accordingly, an acquired psychiatric disorder was not 
incurred in or aggravated by active service and a psychosis, 
which was not manifest within one year after separation from 
service, may not be presumed to have been incurred in 
service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the duty to notify was satisfied by way of a letter 
from the RO dated in September 2001.  While the letter did 
not explicitly ask that the appellant provide any evidence in 
his possession that pertains to the claim, as per § 
3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

In this case, additional VCAA notice was provided by way of a 
letter dated in February 2005 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim of service 
connection for a mental stress disorder and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  The case was then 
readjudicated by way of an April 2005 Statement of the Case.  
 
The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the rating and effective date to be 
assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that his psychiatric problems are related to service.  
However, the service medical records do not reflect any 
treatment for psychiatric problems, no is there evidence of 
psychosis within one year after separation from service.  The 
third element is whether the evidence indicates that a 
disability may be associated with service or another service-
connected disability.  In this case, there is no competent 
and probative evidence linking the veteran's psychiatric 
problems to any incident of service.  The fourth element is 
whether there is sufficient competent medical evidence of 
record to make a decision on the claim.  As the Board found 
above that the preponderance of the evidence weighs against 
the veteran's claim for service connection, a VA examination 
is not required in this case.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


